Citation Nr: 0730285	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-18 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a total disability compensation rating based 
on individual unemployibility (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to January 
1969.

This matter is before the Board of Veterans'' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.


FINDINGS OF FACT

1. The veteran has a bachelor's degree and a master's degree 
in education.

2. The veteran retired from his last full time employer in 
July 2003, after 25 years of employment.  

3. The appellant's service-connected disabilities consist of 
a residuals of a gunshot wound to the left thigh with 
ankylosis of the left knee (50 percent), post traumatic 
stress disorder (PTSD)(30 percent), chronic lumbosacral 
strain (20 percent), limitation of motion of the left ankle 
(20 percent), and a residual of a gunshot wound to the left 
thigh (10 percent); the combined disability evaluation is 80 
percent.

4. With full consideration of the appellant's educational 
background and occupational experience, and with resolution 
of doubt in the appellant's favor, it is as likely as not 
that the veteran's service-connected disabilities, to 
specifically include PTSD is of such severity as to preclude 
him from obtaining or retaining substantially gainful 
employment.


CONCLUSION OF LAW

The requirements for a total evaluation based on individual 
unemployability (TDIU) due to service-connected disability 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 
4.1, 4.16, 4.18 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the veteran's application to reopen 
his claim with respect to the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2003).  
Given the favorable outcome as noted above, no conceivable 
prejudice to the veteran could result from any possible lack 
of assistance or duty to notify under the VCAA.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  In this regard, in 
March 2006, the veteran was given information on the type of 
evidence necessary to assign an effective date.


Analysis

The veteran contends that a total evaluation based on 
individual unemployability (TDIU) is warranted because he is 
unable to be substantially employed based on the severity of 
his service-connected PTSD.  

With respect to the veteran's claim for TDIU, applicable law 
provides that a total disability rating for compensation may 
be assigned where the schedular rating is less than total 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
provided that, if there is one such disability, this 
disability shall be rated at 60 percent or more, and if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a).

Based on the evidence of record, it is clear that the veteran 
does meet the percentage requirements for consideration of a 
total evaluation under 38 C.F.R. § 4.16(a) in that he has a 
service-connected disability (residuals of a gunshot wound, 
left thigh with ankylosis of the left knee) that is evaluated 
at 50 percent disabling, plus additional disabilities, 
including PTSD to bring his combined rating to 80 percent.  
Therefore, the remaining question is whether the veteran is 
unemployable as a result of his service-connected 
disabilities.

At the outset the Board notes that the veteran is service 
connected for PTSD and is currently rated at 30 percent.  The 
veteran filed a claim for an increased rating, but a January 
2006 rating decision denied the claim for increase.  While 
the veteran submitted a notice of disagreement with the 
rating decision, and a statement of the case was issued in 
August 2006, the veteran failed to submit a timely appeal.  

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The veteran has a college education as well as a master's 
degree in education.  On his formal TDIU application, he 
reported that he last worked in July 2003 and became disabled 
to work in September 2003.  His reported that his primary 
work experience had been as a trauma counselor at a Vet 
Center in White River Junction.  Employment information 
provided by the employer indicated that the veteran was 
employed from April 1988 to February 2003 as a full time 
counselor.  The employer also noted that concessions were 
made to the veteran, as requested to allow time off to reduce 
stress.  The employer also stated that the veteran was no 
longer working due to retirement in February 2003.  A summer 
2005 newsletter from Headrest indicated that the veteran was 
employed as a Hotline Coordinator.

A December 2003 VA outpatient treatment report noted that the 
veteran was recently retired and struggling with filling the 
time.  The report noted that as a result, the veteran was 
becoming discouraged and depressed.

A VA psychiatric examination dated February 2004 noted that 
the veteran was not currently under any psychiatric treatment 
due to his prior doctor moving away six months prior.  The 
veteran reported living with a partner who is a psychiatrist 
at a VA hospital, and her two children.  He stated he had a 
good relationship with his partner as well as his children.  
The examiner noted that the veteran was retired after working 
at the Vet Center for 25 years, but he had recently opened 
his own private practice as a counselor.  He stated that his 
practice was going well but that he did not treat PTSD or 
trauma victims.  Mental status evaluation revealed a logical 
and goal directed thought process with no obsessions.  The 
veteran was functioning in the above-average range of 
intelligence with long- and short-term memory reported as 
good.  Abstract thinking and insight were within the normal 
limits.  The examiner assigned a global assessment of 
functioning (GAF) score of 65 and stated that the veteran's 
social and occupational functioning appeared to be relatively 
stable given that he started his own counseling practice and 
reported good relationships with his partner and children.  
The examiner also opined that, as far as the veteran's PTSD 
symptoms were concerned, they did not appear to affect his 
sedentary employment.  

VA outpatient treatment reports dated April 2004 through 
January 2006 reflect treatment for PTSD symptoms and 
residuals of a gun shot wound to the left leg.  A June 2004 
treatment report indicated that the veteran was admitted for 
alcohol dependence following an exacerbation of PTSD 
following retirement.  An April 2005 treatment report 
indicated that the veteran was retired but was very active in 
his community, working both in a market and at a center for 
mental support.

The veteran was provided with a second VA psychiatric 
examination in July 2005.  The examiner noted that the 
veteran was currently not receiving treatment for his PTSD.  
The veteran reported that he had anxiety and agitation to the 
extent that he could not go into restaurants, movie theaters, 
or stores.  He also reported having little to no connection 
with family members and he wasn't caring for people the way 
he used to.  The examiner noted that the veteran worked from 
the fall of 2004 to the spring of 2005 for about 20 hours a 
week.  However, the veteran reported leaving the job because 
he blew up at his boss for no reason.  The examiner noted 
that the veteran does work 12 hours a week at a suicide hot 
line, which he enjoys because he is working by himself and 
there's nobody to bother him.  The veteran also reported that 
he still lives with his partner and her two children, and he 
has a very good relationship with them.  The examiner also 
made note of the veteran's alcohol dependence and prior 
detoxifications, but indicated that the veteran had been 
sober since August 2004.  The veteran did not have any 
violent or assaultive behavior since the last examination.  
Mental status examination noted that the veteran was 
functioning in the average to above-average range of 
intelligence.  Attention and concentration were within normal 
limits, and short- and long-term memories were age-
appropriate.  Ability for abstract and insightful thinking 
was also within the normal range. 

The examiner provided a GAF score of 50 due to the veteran's 
inability to keep a job, lack of friends, and the fact he had 
recently been detoxed.  The examiner noted that the veteran 
cooks, cleans, goes to the grocery store, and manages his own 
daily responsibilities.  The examiner stated that the veteran 
continued to suffer from PTSD on a daily basis with no 
periods of remission and that he had been unemployed since 
spring of 2005.  The examiner opined that it appeared that 
his PTSD symptoms impacted his ability to maintain employment 
as a result of his symptoms causing him to be more socially 
isolated, as well as take up drinking again.  Finally the 
examiner stated that the PTSD symptoms caused the veteran to 
be unable to work in places where there are people around, 
but that he was capable of handling his current 12 hour a 
week job at the suicide hotline because he worked alone.  

As stated above, the veteran is service connected for the 
following physical disabilities in addition to his PTSD; 
residuals of a gunshot wound to the left thigh with ankylosis 
of the left knee (50 percent), chronic lumbosacral strain (20 
percent), limitation of motion of the left ankle (20 
percent), and a residual of a gunshot wound to the left thigh 
(10 percent).  The veteran has not argued and the evidence 
does not show that the veteran is unable to be gainfully 
employed as a result of these physical conditions.  The 
veteran sustained gainful, sedentary employment of 25 years 
prior to retirement, which was unaffected by the above-listed 
service connected disabilities.  

This case, however, turns on whether the veteran's service-
connected disabilities, specifically including his PTSD 
precludes all forms of substantial gainful employment.  In 
this regard, the veteran asserts that his service-connected 
PTSD prevents him from being employed.

Based on a review of the relevant evidence relating to the 
service-connected PTSD discussed above, and giving the 
benefit of the doubt to the appellant, the Board finds that 
the veteran is precluded from substantially gainful 
employment by his service-connected PTSD.  The veteran's 
employer noted that while the veteran was employed from 1988 
to 2003, concessions were made to allow the veteran time off 
to reduce stress, as requested.  While the February 2004 VA 
examiner opined that the veteran's PTSD symptoms did not 
appear to affect his sedentary employment, the evidence 
reveals that veteran's condition has deteriorated.  VA 
treatment records subsequent to the February 2004 examination 
showed treatment for alcohol dependence and detoxification.  
Additionally, the July 2005 VA examiner noted that the 
veteran's PTSD symptoms impacted the veteran's ability to 
maintain employment.  Specifically, the veteran's PTSD caused 
him to be more socially isolated and thus unable to work 
around people, as well as take up drinking again.  The 
examiner also noted that the veteran was only able to work at 
the suicide hotline for 12 hours a week because he could work 
alone.  

Given the foregoing, the Board finds that the veteran is 
precluded from substantially gainful employment due to his 
PTSD.  As the veteran's inability to work around people 
interferes with veteran's capacity to engage in substantially 
gainful employment, and the July VA examiner found that the 
veteran is unable to maintain 






	(CONTINUED ON NEXT PAGE)




employment due to his PTSD symptoms, a total disability 
rating based on individual unemployability is warranted.  


ORDER

A total disability evaluation based on individual 
unemployability is granted subject to the law and regulations 
governing the award of monetary benefits.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


